This case was consolidated and tried with the case of PaulineDowning v. Lane County State and Savings Bank, just decided. Stella Downing is the wife of E.S. Downing and they lived at North Bend, Coos county, Oregon, about 40 miles south of Florence in Lane county, where defendant bank was located. Plaintiff makes the same contention, with different funds deposited by her in said bank, as made by Pauline Downing in her suit against the same establishment.
The same question is involved in the instant case as that involved in the Pauline Downing case; namely, was the deposit of plaintiff Stella Downing a special deposit, and was Bergman investing the funds of Stella Downing acting for her and as her agent, or was he acting in his capacity as executive officer of the bank? It would be unnecessary repetition to cite the authorities supporting our conclusion in the Pauline Downing case and to state our reasons for such conclusion.
Resting on the opinion in Pauline Downing v. Lane County Stateand Savings Bank, the decree in the instant case is affirmed.
McBRIDE and RAND, JJ., concur.
ROSSMAN, J., absent. *Page 328